Citation Nr: 0738952	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  03-08 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs (VA) purposes.


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to July 
1969 and from November 1970 to March 1971.

The instant appeal arose from a March 2003 rating decision of 
the VA Regional Office (RO), in North Little Rock, Arkansas, 
which found the veteran was not competent to handle the 
disbursement of funds.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2004, the Board of Veterans' Appeals (Board) issued 
a decision in this case which found the veteran was not 
competent for VA purposes.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veteran's 
Claims (Court), and in a June 2006 Order, the Court remanded 
the competency issue.  The Court found that the Board's 
"almost exclusive[]" reliance on a September 2002 VA 
psychiatric examination report, which determined that the 
appellant was not competent, over an April 2002 VA discharge 
summary, which found that the veteran was competent and 
employable for VA purposes, was "misplaced in that the 
appellant's claims file was not available for review at that 
time."  Further, the Court found that the Board's reasons 
and bases were "not sufficient to explain why it favored the 
medical evidence against competency over evidence in favor of 
competency so as to overcome the benefit of the doubt . . . 
."

Therefore, in March 2007, the Board remanded the competency 
issue for further development, including affording the 
veteran a VA examination with a medical opinion where the 
examiner had the opportunity to review of the claims folders.  
The RO attempted to fulfill the remand directions; however, 
several obstacles prevented complete compliance.  For the 
following reasons, the claim must again be remanded for 
compliance with the March 2007 remand.  See Stegall v. West, 
11 Vet. App. 268, 270-71 (1998).

As a result of the Board's March 2007 remand, a VA 
examination was scheduled in June 2007.  Several notations in 
the claims file reflect that the veteran failed to report for 
that examination.  However, the address where the 
notification of the scheduled VA examination was sent was not 
the veteran's latest address of record.  The record reflects 
that the veteran informed VA personnel that his address had 
changed while undergoing VA outpatient treatment on June 15, 
2007.  He indicated that he was staying at the Ritz Hotel, 
and the treatment record reflects the address and phone 
number of that establishment.  Several days later, on June 
20, 2007, the notification letter regarding the upcoming 
examination was sent to the veteran's old address.
 
Due to the use of an incorrect address for notification of 
the examination, proper notice was not provided to the 
veteran regarding the VA examination.  38 C.F.R. § 3.1(q).  
It is also noted that the supplemental statement of the case 
(SSOC) issued in July 2007 was sent to the old address.

Accordingly, the case is REMANDED for the following action:

1.  Develop all pertinent VA treatment 
records, including records from the VA 
Medical Center in Little Rock and North 
Little Rock, from June 2007 to the 
present.

2.  Obtain a VA examination and medical 
opinion to address competency.  Provide 
notice to the veteran at his latest 
address of record, the Ritz Hotel.  
Further address specifics can be found in 
the veteran's June 15, 2007, outpatient 
treatment record.  In particular, the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that the veteran lacks the 
mental capacity to contract or to manage 
his own affairs, including disbursement of 
funds without limitation.  The claims file 
must be reviewed by the examiner in 
connection with requested opinion.  A 
complete rationale must be given for all 
opinions and conclusions expressed.

3.  Thereafter, the competency claim on 
appeal should be readjudicated.  If the 
benefit sought remains denied, the veteran 
and his representative, if applicable, 
should be furnished with an SSOC.  After 
the veteran and his representative, if 
any, have been given an opportunity to 
respond to the SSOC, the claims file 
should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



